Name: 2002/199/EC: Commission Decision of 30Ã January 2002 concerning animal health conditions and veterinary certification for imports of live bovine and porcine animals from certain third countries (notified under document number C(2002) 334) (Text with EEA relevance.)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  tariff policy;  means of agricultural production;  agricultural activity
 Date Published: 2002-03-13

 Avis juridique important|32002D01992002/199/EC: Commission Decision of 30 January 2002 concerning animal health conditions and veterinary certification for imports of live bovine and porcine animals from certain third countries (notified under document number C(2002) 334) (Text with EEA relevance.) Official Journal L 071 , 13/03/2002 P. 0001 - 0035Commission Decisionof 30 January 2002concerning animal health conditions and veterinary certification for imports of live bovine and porcine animals from certain third countries(notified under document number C(2002) 334)(Text with EEA relevance)(2002/199/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Articles 6, 7, 8 and 11 thereof,Whereas:(1) The animal health conditions and veterinary certification for import of domestic animals of the bovine and porcine species from Canada, Switzerland, Iceland, New Zealand, Cyprus and certain European countries were established by Commission Decision 83/494/EEC(3) at last amended by Decision 88/212/EEC(4), Commission Decision 92/460/EEC(5) as last amended by Decision 94/664/EC(6), Commission Decision 92/463/EEC(7) as last amended by Decision 93/469/EEC(8), and Commission Decisions 93/491/EEC(9), 96/650/EC(10), 98/372/EC(11) and 1999/539/EC(12) respectively.(2) Health protection measures concerning bluetongue in respect of a region of Canada were established by Decision 88/212/EEC.(3) With a view to the internal market, numerous health measures have been established in the framework of trade within the Community. The realisation of that objective necessitates, in parallel, an adaptation of the animal health conditions required for importation of domestic bovine and porcine animals from third countries.(4) That adaptation must take into account the different epidemiological situations in the third countries concerned, and indeed in the different parts of their territories. The existence of similar health situations in the various parts of those countries must also be taken into account in establishing a new system of health guarantees. It is, therefore, appropriate to establish different health certificates in accordance with the conditions required for the importation of domestic bovine and porcine animals from those different categories of countries or parts of countries.(5) In order to clarify and simplify the Community legislation, it is appropriate to group together as far as possible the animal health conditions required for imports of domestic bovine and porcine animals from third countries and to repeal the specific Decisions applying to those countries.(6) Imports of domestic bovine and porcine animals should not be allowed unless a programme of control of residues in the exporting third country has been approved by the Commission.(7) The guarantees provided by exporting countries as regards certain diseases should be equivalent to those required for intra-Community trade.(8) The veterinary authorities of the countries concerned must confirm that for certain prescribed periods their countries or parts of them have been free from the relevant diseases referred to in Article 6 of Council Directive 72/462/EEC and that no vaccinations have been carried out against those diseases during the past 12 months.(9) Those veterinary authorities must undertake to notify the Commission and the Member States without delay, of the confirmation of the occurrence of any of those diseases above, or of the adoption of vaccination against any of them, or of any proposed changes in their import rules concerning bovine or porcine animals or the semen or embryos thereof. Those authorities should in certain circumstances periodically supply the Commission with updated information on monitoring and disease-control plans for those diseases.(10) Certificates drawn up by official veterinarians of third countries should comply with certain conditions laid down in Directive 72/462/EEC.(11) As regards standards of certification, which are necessary for valid certification and to prevent fraud, the rules and principles applied by certifying officers in third countries should provide guarantees which are at least equivalent to those laid down in Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products(13).(12) Pending the adoption of further measures by the Community, Member States may apply the additional health guarantees applicable for certain diseases in certain parts of the territory of the Community.(13) Commission Decision 98/372/EC(14), as last amended by Decision 2001/600/EC(15), established inter alia conditions for import of live animals of the swine species from the Czech Republic related to the occurrence of classical swine fever in domestic and feral pigs and its persistence in feral pigs in certain parts of the territory of the Czech Republic.(14) The Czech authorities have informed the Commission on the results of the plan in force to control and eradicate classical swine fever from their territory, and the results of this plan suggest that classical swine fever is under control.(15) The Czech authorities have informed the Commission that a surveillance plan will continue to be enforced in their territory to verify any possible reappearance of this disease either in domestic or feral pigs and to ensure the rapid adoption of appropriate disease control measures, if necessary.(16) It is therefore necessary to amend the conditions for imports of live animals of porcine species from some areas of the Czech Republic to take into account the evolution of the epidemiological situation in relation to classical swine fever.(17) Following a Community veterinary inspection mission, it appears that the animal health situation in Chile compares favourably with that in the Community in particular concerning porcine diseases.(18) In addition the competent veterinary authorities of Chile have confirmed that for the prescribed periods their country has been free from the relevant diseases referred to in Article 6 of Directive 72/462/EEC and that no vaccinations have been carried out against those diseases during the past 12 months.(19) The competent veterinary authorities of Chile have also undertaken to notify the Commission and the Member States without delay, of the confirmation of the occurrence of any of the above diseases, or of the adoption of vaccination against any of them, or of any proposed changes in their import rules concerning porcine animals or the semen or embryos thereof.(20) In order to ensure acceptable animal health and welfare conditions, imports should be limited to porcines for breeding and production coming by plane, either directly or via countries authorised to import porcines into the Community.(21) Chile can therefore be authorised to import into the Community live porcine animals for breeding or production purposes.(22) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision lays down health and veterinary rules on the importation of the categories of live animals set out in Annex II and coming from the third countries' territories or parts thereof as laid down in Annex I.Article 2For the purposes of this Decision the definitions set out or referred to in Article 2 of Directive 72/462/EEC shall apply where appropriate.Article 31. Member States shall authorise the introduction onto their territory of bovine or porcine animals from the territory of origin as described in Annex I only if they comply with the guarantees laid down in the health certificate, drawn up in conformity with Annex III, including the specific conditions required in Annex II and described in Annex IV. These specific conditions must be provided for by the exporting country in section VI of each model of certificate laid down in Annex III.2. Member States shall authorise the importation from the concerned exporting countries of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been previously imported into the concerned exporting country:- only if such animals were imported from the Community, or from a third country included in the list annexed to Council Decision 79/542/EEC(16), in so far as it covers domestic animals of these species, and- only if the importation was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Council Directive 72/462/EEC, including any subsidiary Decisions.Article 41. Member States shall require that when animals are dispatched from an assembly centre, this centre is approved by the competent authority as required by the specific model of certificate applicable, and meets the conditions provided for in Annex VIII.2. Member States shall require that animals which are submitted to tests referred to in Annex IX, as required by the specific model of certificate applicable, are continuously isolated, under conditions approved by an official veterinarian of the country of origin, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals, from the time of the first of such tests to the time of loading.Article 51. Member States shall permit the entry onto their territory, from the third country of origin, of bovine animals only if such animals:(a) come from regions declared by the veterinary authorities of the country of origin to be officially enzootic bovine leukosis free as laid down in Annex VI;or(b) come from herds declared by the veterinary authorities of the country of origin to be officially enzootic bovine leukosis free as defined in Annex VI and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic bovine leukosis;or(c) come from herds which are included in an official surveillance system as laid down in Annex VI, for enzootic bovine leukosis, and are consigned directly to a slaughterhouse, are permanently marked as described in Annex VII, and are slaughtered within five working days of their arrival there.In the case of the animals referred to in (c), Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter, and shall take all measures to prevent contamination of indigenous herds.2. Member States shall make the introduction onto their territory of pigs from the country of origin subject to a guarantee that they have not been vaccinated against classical swine fever.3. Member States shall make the introduction onto their territory of cloven-hoofed animals from the country of origin subject to a guarantee that they have not been vaccinated against foot-and-mouth disease.Article 6Member States shall apply the additional health guarantees provided for certain parts of the territory of the Community in accordance with the Decisions listed in Annex V, pending the entry into force of further measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease covered by those Decisions.Article 71. Member States shall make the introduction of bovine or porcine animals onto their territory subject to the submission of a veterinary certificate.2. The veterinary certificate shall consist of a single sheet or, where more than a page is required, shall be in such a form that any two or more pages are part of an integrated whole and indivisible; each certificate shall bear a coded number on each page. This number shall be issued by the central competent authority. The health certificate shall be signed by an official veterinarian designated by the central competent authority The signature and the stamp on the certificate must be in a colour different to that of the printing.3. The original completed veterinary certificate shall be drawn up in at least the official languages of the Member State of destination and of the Member State in which the import inspection at the border inspection post is carried out.4. The original completed veterinary certificate shall be presented with the animals at the border inspection post.Article 8The operation of this Decision shall be reviewed in the light of the changing animal health situation in the Community and in the third countries concerned.Article 9Decisions 83/494/EEC, 88/212/EEC, 92/460/EEC, 92/463/EEC, 93/491/EEC, 96/650/EC and 98/372/EC are repealed.Article 10This Decision shall apply from the sixtieth day following that of its publication in the Official Journal of the European Communities.Article 11This Decision is addressed to the Member States.Done at Brussels, 30 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 273, 6.10.1983, p. 37.(4) OJ L 95, 13.4.1988, p. 21.(5) OJ L 261, 7.9.1992, p. 1.(6) OJ L 260, 8.10.1994, p. 32.(7) OJ L 261, 7.9.1992, p. 50.(8) OJ L 218, 28.8.1993, p. 58.(9) OJ L 229, 10.9.1993, p. 18.(10) OJ L 294, 19.11.1996, p. 18.(11) OJ L 170, 16.6.1998, p. 34.(12) OJ L 207, 6.8.1999, p. 26.(13) OJ L 13, 16.1.1997, p. 28.(14) OJ L 170, 16.6.1998, p. 34.(15) OJ L 210, 3.8.2001, p. 51.(16) OJ L 146, 14.6.1979, p. 15.ANNEX IDescription of territories of certain third countries established for animal health certification purposes>TABLE>ANNEX IIAnimal health requirements requested on certification - live animals>TABLE>ANNEX IIIMODEL AANIMAL HEALTH CERTIFICATEfor domestic animals of the bovine species for breeding and production intended for consignment to the European CommunityCode No(1)(This certificate is only for veterinary purposes and the original must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, breeding or production, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country: ...Code of territory: ...Ministry: ...Competent issuing authority: ...Country of destination: ...Reference (optional): ...Reference to accompanying animal welfare certificate: ...I. Number of animals: (in words and in figures): ...II. Origin of animals:Name(s) and address(es) of holding(s) of origin: ...The animals will be sent from (full address of place of loading): ...Name and address of consignor: ...III. Destination of animals:Name and address of consignee: ...The animals will be sent to (country and place of destination): ...Code Noby:>TABLE>IV. Identification of animals(2) tests>TABLE>Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:1. that the territory described in Annex I to Decision 2002/199/EC with code ... version ... has for the past 24 months been free from foot-and-mouth disease, for the past 12 months free from rinderpest, contagious bovine pleuro-pneumonia, bluetongue, epizootic haemorrhagic disease and Rift Valley fever, that no vaccinations have been carried out against any of these diseases during the past 12 months, that for the past six months, the territory referred to above has been free from vesicular stomatitis that the importation of animals vaccinated against foot-and-mouth disease is prohibited and that the territory referred to above is not subject, in conformity with the national legislation, to any prohibition or restriction for reasons of animal diseases affecting bovine animals.2. that the animals described in this certificate meet the following requirements:(a) either:(i) they were born on the territory as described under V.1. and have remained there since birth(3),or(ii) they were imported, not less than six months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Decision 79/542/EEC, in so far as it covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions(4);(b) they have been examined this day and show no clinical signs of disease and they are fit for the intended transport;(c) they have not been vaccinated against foot-and-mouth disease;(d) they come from herds which are not restricted under the national tuberculosis eradication legislation, and as recorded at section IV:(i) they come from a region and from a herd or herds which are recognised as officially tuberculosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC,and/or(5)(ii) they come from a herd or herds which are recognised as officially tuberculosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC and they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test(6)and/or(7)(iii) they are less than six weeks old and they come from a herd or herds which are recognised as officially tuberculosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC(8);Code No(e) they come from herds which are not restricted under the national brucellosis eradication legislation and, as recorded at section IV:(i) they come from a region and from a herd or herds which are recognised as officially brucellosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC,and/or(9)(ii) they come from a herd or herds which are recognised as officially brucellosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC, they have been subjected within the past 30 days, with the negative results to the following test...(indicate the test) carried out in conformity with Annex IX of Decision 2002/199/EC, and they have not been vaccinated against brucellosis(10),and/or(11)(iii) they are less than 12 months old(12) and they come from a herd or herds which are recognised as officially brucellosis free in conformity with the requirements established in Annex VI of Decision 2002/199/ECand/or(13)(iv) they are castrated males of any age(14);(f) they come from herds declared by the veterinary authorities of ... (exporting country) to be officially enzootic bovine leukosis free as defined in Annex VI to Decision 2002/199/EC and, as recorded at section IV:(i) they come from a region which is recognised as officially enzootic bovine leukosis free in conformity with the requirements established in Annex VI of Decision 2002/199/EC,and/or(15)(ii) they have been subjected, within the past 30 days to an individual test for enzootic bovine leukosis carried out in accordance with Annex D, Chapter II of Council Directive 64/432/EEC, with negative result(16),and/or(17)(iii) they are less than 12 months old, or they are intended for meat production, are not more than 30 months of age, come from herds which are included in an official system for the control of enzootic bovine leukosis and in which there has been no evidence whatsoever of that disease during the past two years, and are marked in the manner defined in Annex VII to Decision 2002/199/EC(18);(g) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;Code No(h) each animal has remained during the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of ... (exporting country), during the past 30 days there has been no case of foot-and-mouth disease, and(i) they will be sent directly from the herd of origin(19),or(ii) they have passed through assembly centre No ..., officially approved by the competent authorities in accordance with Annex VIII of Commission Decision 2002/199/EC(20);(i) they come from a herd or herds in each of which there has been no evidence of:- anthrax for the past 30 days,- brucellosis for the past 12 months,- tuberculosis for the past six months,- rabies for the past six months;(j) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals, since the time of application of the first of the tests referred to in this certificate(21);3. that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(b) until dispatched onto the territory of the European Community, the animals described in this certificate will not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 2002/199/EC, and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where according to official findings by the veterinary authorities of ... (exporting country) there has been no incidence of foot-and-mouth disease during the previous 30 days;(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleansed and disinfected with an officially authorised disinfectant, and have been constructed in such a way that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. Specific conditions(Specific conditions when required in Annex II and described in Annex IV of Decision 2002/199/EC, in application of Article 3(1) of that Decision).Code NoVII. Additional health guaranteesThe animals described in this certificate have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 6 of Decision 2002/199/EC(22).VIII. All tests referred to in this certificate have, except where otherwise indicated, been carried out in conformity with Annex IX of Decision 2002/199/EC.IX. The certificate is valid for ten days. In the case of transport by ship the time is prolonged by the time of the voyage.Done at ...,on ...(Place)(Date)...(Signature of official veterinarian)(23)>PIC FILE= "L_2002071EN.001501.TIF">...(Name in capital letters, qualifications and title)X. Declaration by the captain of the aircraft or master of the ship (only to be completed when transport includes, even for part of the journey, transport by aircraft or ship)I, the undersigned, captain of aircraft (flight No ...)/master of ship (name ...), declare that the animals referred to in paragraph IV above have remained on board the aircraft/ship during the flight/voyage from ... in ... (exporting country) to ... in the European Community and that the aircraft/ship did not land/call at any place outside ... (exporting country) en route to the European Community other than: ... (Ports or airports of call en route)Done at ...,on ...(Port or airport of arrival)(Date of arrival)...(Signature of captain or master)(24)>PIC FILE= "L_2002071EN.001502.TIF">...(Name in capital letters and title)MODEL BANIMAL HEALTH CERTIFICATEfor domestic animals of the bovine species for immediate slaughter intended for consignment to the European CommunityCode No(25)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, immediate slaughter, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country: ...Code of territory: ...Ministry: ...Competent issuing authority: ...Country of destination: ...Reference (optional): ...Reference to accompanying animal welfare certificate: ...I. Number of animals: (in words and in figures): ...II. Origin of animals:Name(s) and address(es) of holding(s) of origin: ...The animals will be sent from (full address of place of loading): ...Name and address of consignor: ...III. Destination of animals:Name and address of consignee: ...The animals will be sent to (country and place of destination): ...Code Noby:>TABLE>IV. Identification of animals(26) and tests>TABLE>Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:1. that the territory described in Annex I to Decision 2002/199/EC with code ... version ... has for the past 24 months been free from foot-and-mouth disease, for the past 12 months has been free from rinderpest, contagious bovine pleuro-pneumonia, bluetongue, epizootic haemorrhagic disease, Rift Valley fever, that no vaccinations have been carried out against any of these diseases during the past 12 months, that for the past six months has been free from vesicular stomatitis and that the importation of animals vaccinated against foot-and-mouth disease is prohibited;2. that the animals described in this certificate meet the following requirements:(a) either:(i) they were born on the territory as described under V.1 and have remained there since birth(27),or(ii) they were imported, not less than three months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Decision 79/542/EEC, in so far as it covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions(28);(b) they have been examined this day and show no clinical signs of disease and they are fit for the intended transport;(c) they have not been vaccinated against foot-and-mouth disease;(d) they come from herds which are not restricted under the national tuberculosis eradication legislation, and as recorded at section IV they come from a herd or herds which are recognised as officially tuberculosis free in conformity with the requirements established in Annex VI to Decision 2002/199/EC;(e) they come from herds which are not restricted under the national brucellosis eradication legislation and they have not been vaccinated against brucellosis, and(i) they come from herds which are recognised as officially brucellosis free in conformity with the requirements established in Annex VI to Decision 2002/199/EC(29)and/or(30)(ii) they are castrated males of any age(31).(f) they come from herds included in a official system for the control of enzootic bovine leukosis;(g) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;Code No(h) each animal has remained during the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of ... (exporting country), during the past 30 days there has been no case of foot-and-mouth disease, and, either:(i) they will be sent directly from the herd of origin(32),or(ii) they have passed through the assembly centre ..., officially approved by the competent authorities in accordance with Annex VIII to Commission Decision 2002/199/EC(33)(i) they come from herds on which there has been no evidence of anthrax for the past 30 days;(j) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate(34);3. that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 2002/199/EC, and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where according to official findings by the veterinary authorities of ... (exporting country) there has been no incidence of foot-and-mouth disease during the previous 30 days;(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleansed and disinfected with an officially authorised disinfectant, and have been constructed in such a way that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. Specific conditions(Specific conditions when required in Annex II and described in Annex IV to Decision 2002/199/EC in application of Article 3(1) of that Decision).VII. Additional health guaranteesThe animals described in this certificate have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 6 of Decision 2002/199/EC(35).VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out in conformity with Annex IX to Decision 2002/199/ECCode NoIX. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage.Done at ...,on ...(Place)(Date)...(Signature of official veterinarian)(36)>PIC FILE= "L_2002071EN.002001.TIF">...(Name in capital letters, qualifications and title)X. Declaration by the captain of the aircraft or master of the ship (only to be completed when transport includes, even for part of the journey, transport by aircraft or ship)I, the undersigned, captain of aircraft (flight No ...)/master of ship (name ...), declare that the animals referred to in paragraph IV above have remained on board the aircraft/ship during the flight/voyage from ... in ... (exporting country) to ... in the European Community and that the aircraft/ship did not land/call at any place outside ... (exporting country) en route to the European Community other than: ... (Ports or airports of call en route)Done at ...,on ...(Port or airport of arrival)(Date of arrival)...(Signature of captain or master)(37)>PIC FILE= "L_2002071EN.002002.TIF">...(Name in capital letters and title)MODEL CANIMAL HEALTH CERTIFICATEFor domestic animals of the porcine species for breeding and production intended for consignment to the European CommunityCode No(38)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, breeding or production, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country: ...Code of territory: ...Ministry: ...Competent issuing authority: ...Country of destination: ...Reference (optional): ...Reference to accompanying animal welfare certificate: ...I. Number of animals: (in words and in figures): ...II. Origin of animals:Name(s) and address(es) of holding(s) of origin: ...The animals will be sent from (full address of place of loading): ...Name and address of consignor: ...III. Destination of animals:Name and address of consignee: ...The animals will be sent to (country and place of destination): ...Code Noby:>TABLE>IV. Identification of animals(39) and tests:>TABLE>Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:1. that the territory described in Annex I to Commission Decision 2002/199/EC with code ... version ... has for the past 24 months been free from foot-and-mouth disease, for the past 12 months free from classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and that no vaccinations have been carried out against any of these diseases during the past 12 months and for the past six months, the territory referred to above has been free from vesicular stomatitis and that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited;2. the animals described in this certificate meet the following requirements:(a) either(i) they were born on the territory as described under V.1. and have remained there since birth(40),or(ii) they were imported, not less than six months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Council Decision 79/542/EEC, in so far as it covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions(41);(b) they have been examined this day and show no clinical signs of disease and they are fit for the intended transport;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever;(d) they come from swine herds which are not restricted under the national brucellosis eradication legislation;(e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(f) each animal has remained during the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of ... (exporting country), during the past 30 days there have been no cases of foot-and-mouth disease, classical swine fever, African swine fever and swine vesicular disease, and either:(i) they will be sent directly from the herd of origin(42),or(ii) they have passed through the assembly centre No ..., officially approved by the competent authorities in accordance with Annex VIII to Decision 2002/199/EC(43)Code No(g) they come from herds on which there has been no evidence of:- anthrax for the past 30 days- rabies for the past six months(h) they have been continuously isolated under conditions approved by an official veterinarian, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals, since the time of application of the first of the tests referred to in this certificate(44);3. that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 2002/199/EC, and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where according to official findings by the veterinary authorities of ... (exporting country) there has been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleansed and disinfected with an officially authorised disinfectant, and are constructed in such a way that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. Specific conditions(Specific conditions when required in Annex II and described in Annex IV to Decision 2002/199/EC in application of Article 3(1) of that Decision).VII. Additional health guaranteesThe animals described in this certificate have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 6 of Commission Decision 2002/199/EC(45).VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex IX to Decision 2002/199/EC.Code NoIX. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage.Done at ...,on ...(Place)(Date)...(Signature of official veterinarian)(46)>PIC FILE= "L_2002071EN.002501.TIF">...(Name in capital letters, qualifications and title)X. Declaration by the captain of the aircraft or master of the ship (only to be completed when transport includes, even for part of the journey, transport by aircraft or ship)I, the undersigned, captain of aircraft (flight No ...)/master of ship (name ...), declare that the animals referred to in paragraph IV above have remained on board the aircraft/ship during the flight/voyage from ... in ... (exporting country) to ... in the European Community and that the aircraft/ship did not land/call at any place outside ... (exporting country) en route to the European Community other than: ... (Ports or airports of call en route)Done at ...,on ...(Port or airport of arrival)(Date of arrival)...(Signature of captain or master)(47)>PIC FILE= "L_2002071EN.002502.TIF">...(Name in capital letters and title)MODEL DANIMAL HEALTH CERTIFICATEfor domestic animals of the porcine species for immediate slaughter intended for consignment to the European CommunityCode No(48)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, immediate slaughter, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country: ...Code of territory: ...Ministry: ...Competent issuing authority: ...Country of destination: ...Reference (optional): ...Reference to accompanying animal welfare certificate: ...I. Number of animals: (in words and in figures): ...II. Origin of animals:Name(s) and address(es) of holding(s) of origin: ...The animals will be sent from (full address of place of loading): ...Name and address of consignor: ...III. Destination of animals:Name and address of consignee: ...The animals will be sent to (country and place of destination): ...Code Noby:>TABLE>IV. Identification of animals(49) and tests>TABLE>Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:1. that the territory described in Annex I to Commission Decision 2002/199/EC with code ... version No ... has for the past 24 months been free from foot-and-mouth disease, for the past 12 months free from classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and that no vaccinations have been carried out against any of these diseases during the past 12 months, that for the past six months, the territory referred to above has been free from vesicular stomatitis and that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited2. that the animals described in this certificate meet the following requirements:(a) either(i) they were born on the territory as described under V.1. and have remained there since birth(50),or(ii) they were imported, not less than three months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Decision 79/542/EEC, in so far as it covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions(51);(b) they have been examined this day and show no clinical signs of disease and they are fit for the intended transport;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever;(d) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(e) each animal has remained during the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of ... (exporting country), during the past 30 days there has been no case of foot-and-mouth disease classical swine fever, African swine fever and swine vesicular disease, and either(i) they will be sent directly from the herd of origin(52),or(ii) they have passed through the assembly centre No ..., officially approved by the competent authorities in accordance with Annex VIII to Decision 2002/199/EC(53);(f) they come from herds on which there has been no evidence of anthrax for the past 30 days;Code No(g) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals, since the time of application of the first of the tests referred to in this certificate(54);3. that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 2002/199/EC, and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of ... (exporting country), there has been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(c) any transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleansed and disinfected with an officially authorised disinfectant and are constructed in such a way that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportationVI. Specific conditions(specific conditions when required in Annex II and described in Annex IV to Commission Decision 2002/199/EC in application of Article 3(1) of that Decision)VII. Additional health guaranteesThe animals described in this certificate have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 6 of Decision 2002/199/EC(55).VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex IX to Decision 2002/199/EC.Code NoIX. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage.Done at ...,on ...(Place)(Date)...(Signature of official veterinarian)(56)>PIC FILE= "L_2002071EN.003001.TIF">...(Name in capital letters, qualifications and title)X. Declaration by the captain of the aircraft or master of the ship (only to be completed when transport includes, even for part of the journey, transport by aircraft or ship)I, the undersigned, captain of aircraft (flight No ...)/master of ship (name ...), declare that the animals referred to in paragraph IV above have remained on board the aircraft/ship during the flight/voyage from ... in ... (exporting country) to ... in the European Community and that the aircraft/ship did not land/call at any place outside ... (exporting country) en route to the European Community other than: ... (Ports or airports of call en route)Done at ...,on ...(Port or airport of arrival)(Date of arrival)...(Signature of captain or master)(57)>PIC FILE= "L_2002071EN.003002.TIF">...(Name in capital letters and title)(1) Issued by the central competent authority.(2) When more animals need to be added, then a schedule must be used with the above information, on each page the code number must be mentioned, and each page must be signed and stamped by the certifying official veterinarian.(3) Delete as appropriate.(4) Delete as appropriate.(5) Delete as appropriate.(6) Delete as appropriate.(7) Delete as appropriate.(8) Delete as appropriate.(9) Delete as appropriate.(10) Delete as appropriate.(11) Delete as appropriate.(12) Delete as appropriate.(13) Delete as appropriate.(14) Delete as appropriate.(15) Delete as appropriate.(16) Delete as appropriate.(17) Delete as appropriate.(18) Delete as appropriate.(19) Delete as appropriate.(20) Delete as appropriate.(21) Delete if no tests are required.(22) Complete or delete as required by the importing Member State.(23) The signature and the seal must be in a colour different to that of the printing.(24) The signature and the seal must be in a colour different to that of the printing.(25) Issued by the central competent authority.(26) When more animals need to be added, then a schedule must be used with the above information, on each page the code number must be mentioned, and each page must be signed and stamped by the certifying official veterinarian.(27) Delete as appropriate.(28) Delete as appropriate.(29) Delete as appropriate.(30) Delete as appropriate.(31) Delete as appropriate.(32) Delete as appropriate.(33) Delete as appropriate.(34) Delete if no tests are required.(35) Complete or delete as required by the importing Member State.(36) The signature and the stamp must be in a different colour to that of the printing.(37) The signature and the stamp must be in a different colour to that of the printing.(38) Issued by the central competent authority.(39) When more animals need to be added, then a schedule must be used with the above information, on each page the code number must be mentioned, and each page must be signed and stamped by the certifying official veterinarian.(40) Delete as appropriate.(41) Delete as appropriate.(42) Delete as appropriate.(43) Delete as appropriate.(44) Delete if no tests are required.(45) Complete or delete as required by the importing Member State.(46) The signature and the stamp must be in a different colour to that of the printing.(47) The signature and the stamp must be in a different colour to that of the printing.(48) Issued by the central competent authority.(49) When more animals need to be added, then a schedule must be used with the above information, on each page the code number must be mentioned, and each page must be signed and stamped by the certifying official veterinarian.(50) Delete as appropriate.(51) Delete as appropriate.(52) Delete as appropriate.(53) Delete as appropriate.(54) Delete if no tests are required.(55) Complete or delete as required by the importing Member State.(56) The signature and the stamp must be in a different colour to that of the printing.(57) The signature and the stamp must be in a different colour to that of the printing.ANNEX IVSpecific conditions to be provided by the exporting territory when required in Annex II in application of Article 3(1)1. The animals described in this certificate have remained for the past 40 days, or since birth if less than 40 days old, on a single holding situated in the centre of a circle 150 km in diameter in which, according to official findings by the veterinary authorities of ... (exporting country), during the past 40 days there has been no case of bluetongue or epizootic haemorrhagic disease,2. The animals described in this certificate have reacted negatively to a serological test for the detection of antibody for bluetongue and epizootic haemorrhagic disease in accordance with the specifications provided for in Annex IX of Commission Decision 2002/199/EC, carried out on two occasions on samples of blood taken at the beginning of the quarantine period and at least 28 days later on ...(1) and on ...(2), the second of which must have been taken within 10 days of export. All animals in isolation have passed the test.3. As recorded in section IV, the animals described in this certificate have been subjected within the past 30 days to a test for swine vesicular disease antibodies and a test for classical swine fever antibodies with negative results in both cases.4. As recorded in section IV, the animals described in this certificate have been subjected within the past 30 days to a buffered Brucella antigen test for porcine brucellosis with negative results.(1) Insert date.(2) Insert date.ANNEX VCommission Decisions providing for the additional health guarantees to be provided by the exporting territory when required by the Member States in application of article 6(a) Commission Decision 93/42/EEC of 21 December 1992 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or Regions of Member States free from the disease (OJ L 16, 25.1.1993, p. 50) as amended.(b) Commission Decision 93/24/EEC of 11 December 1992 concerning additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease (OJ L 16, 25.1.1993, p. 18) as amended.(c) Commission Decision 93/244/EEC of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community (OJ L 111, 5.5.1993, p. 21) as amended.ANNEX VIRequirements for the recognition of bovine herds, countries and regions as officially free(Section A or B applies)Section A1. Tuberculosis and brucellosis: Annex A to Council Directive 64/432/EEC2. Enzootic bovine leukosis (EBL): Annex D to Directive 64/432/EECSection B: Equivalency1. The official control programme of the exporting third country is deemed equivalent to Annexes A and/or D to Directive 64/432/EEC2. The following official control programmes have been recognised as equivalents:>TABLE>ANNEX VIIMark to be applied to bovine animals in application of Article 5(1)(c)A permanent mark, having the dimensions indicated below, applied to and visible on at least two places on the hindquarters of each animal using the technique known as "freeze-branding".>PIC FILE= "L_2002071EN.003203.TIF">ANNEX VIIIMinimum conditions for the approval of assembly centres for trade in animals of the bovine or porcine species intended for export to the European Community1. The exporting country shall ensure that, in order to be approved by the competent authority, assembly centres meet the following conditions at least. They must:(a) be under the control of an official veterinarian who shall ensure that, in particular, the provisions of the present Commission Decision are complied with;(b) be located in an area which is not subject to prohibition or restrictions in accordance with relevant European Community legislation and/or national legislation;(c) be cleaned and disinfected before use, as required by the official veterinarian;(d) have, taking into account the animal capacity of the assembly centre:- a facility dedicated exclusively for this purpose when used as an assembly centre,- appropriate facilities for loading, unloading and adequate housing of a suitable standard for the animals, for watering and feeding them, and for giving them any necessary treatment; these facilities must be easy to clean and disinfect,- appropriate inspection facilities,- appropriate isolation facilities,- appropriate equipment for cleaning and disinfecting rooms and trucks,- an appropriate storage area for fodder, litter and manure,- an appropriate system for collecting waste water,- an office for the official veterinarian;(e) admit only animals that are:- individually identified so as to guarantee traceability and come from herds that are officially free of tuberculosis, brucellosis and leukosis, or- slaughter animals meeting the conditions equivalent to those set out in Directive 72/462/EEC and in particular Article 8.To this end, when animals are admitted the owner or person in charge of the centre shall ensure they are properly identified and accompanied by health documents or appropriate certificates for the species and categories involved;(f) be regularly inspected in order to ascertain that the requirements for approval continue to be fulfilled.2. The owner or person in charge of the assembly centre shall be required, on the basis either of the accompanying documents for the animals or of the identification numbers or marks of the animals, to record on a register or a data base, and retain for a minimum period of three years, the following information:- the name of the owner, the origin, date of entry and exit, the number and identification of the animals for bovine, or the registration number of the holding of origin or of the herd of origin for the pigs, and their proposed destination,- the registration number of the carrier and the licence number of the lorry delivering or collecting animals from the centre.3. The competent authority shall issue an approval number to each approved assembly centre. Such approval may be limited to a particular species or to animals for breeding and production or to animals for slaughter. The competent authority shall notify the European Commission of the list of approved assembly centres and of any updates.4. The competent authority may suspend or withdraw approval in the event of a failure to comply with this Annex or with other appropriate provisions of Directive 72/462/EEC, or of other legislation in respect of health restrictions. Approval may be restored when the competent authority is satisfied that that assembly centre is in full compliance with all the appropriate provisions of this Annex.5. The competent authority shall ensure that when operating, assembly centres have sufficient approved veterinarians to carry out all duties.ANNEX IXProtocols for the standardisation of materials and testing procedures1. TuberculosisThe single intradermal tuberculin test using bovine tuberculin shall be carried out according to Annex B to Directive 64/432/EEC2. Brucellosis(i) The serum agglutination test complement fixation test and buffered brucella antigen test: carried out according to paragraphs A, B and D of Annex C to Directive 64/432/EEC.(ii) The enzyme linked immuno-absorbent assays tests (ELISA) carried out in accordance with the provisions set up in the Annex to Decision 2000/330/EC3. Enzootic bovine leukosisThe agar gel immuno-diffusion test and the enzyme linked immuno-absorbent assay test (ELISA): carried out according to paragraphs A and C, chapter II of Annex D to Council Directive 64/432/EEC.4. BluetongueThe blocking or competitive Elisa test: carried out according to paragraph 4.A, Chapter I, Annex I to Commission Decision 91/189/EECThe agar gel immuno-diffusion test shall be carried out according to paragraph 4.B, Chapter I, Annex I to Decision 91/189/EEC5. Epizootic haemorrhagic diseaseThe agar gel immuno-diffusion test: carried out according to paragraph 5, Chapter I, Annex I to Decision 91/189/EEC6. Infectious bovine rhino-tracheitis/infectious pustular vulvo-vaginitis(i) the serum neutralisation test carried out according to Annex I, Chapter I, paragraph 7 to Decision 91/198/EEC.(ii) Any other test recognised in the frame of Commission Decision 93/42/EEC of 21 December 1992 concerning additional guarantees relating to infectious bovine rhino-tracheitis for bovines destined for Member States or Regions of Member States free from the disease7. Foot-and-mouth disease (FMD)(i) Collecting oesophageal/pharyngeal samples and testing: carried out according to paragraph 10.A, Chapter I, Annex I to Decision 91/189/EEC(ii) The virus neutralisation test: carried out according to paragraph 10.B, Chapter I, Annex I to Decision 91/189/EEC(iii) The detection and quantification of antibody by ELISA8. Aujeszky's disease(i) The serum neutralisation test(ii) Any other test recognised in the frame of Commission Decision 93/244/EEC of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community9. Swine vesicular diseaseThe serum neutralisation test: carried out according to paragraph 7, Chapter II, Annex I to Decision 91/189/EEC10. Classical swine feverTests for classical swine fever shall be carried out according to Annex I to Council Directive 80/217/EEC.